Title: To George Washington from David Fergusson, 6 May 1783
From: Fergusson, David
To: Washington, George


                  
                     Sir,
                     London 6th May 1783
                  
                  For the reasons mentioned in mine of the 25th Ulto under the signature of Thirteen Freinds; I incloss herewith a plan for raising a Tax, for the internal safety & support of the Government; they appear so far eligible to me, that was I to reside in America which is probable I may in some part of Virginia or Maryland; they would be chearfully paid on my part; from the sense of that utility to which they are pointed.
                  In case they were thought variable, from that point of utility in which they strike me, I could wish as a favour that the author of them might not be made known to the Publick; only to your own private councils; they will never be known from me, either here or in America, untill their own propriety, if ever it should be found they breath, shall bring them with an authority to the Publick; a certain degree of diffidence, I have at all times, in writing to any Gentleman on things of a Magnitude beyond what my Slender abilities tells me, I am unfit for in accomplishing.
                  I wish this safe into your hands; it goes from me incloss’d to a freind & acquintance on Roanoke River who will incloss it to you.
                  I most sincerely wish you long life & all happiness in private & publick life; being Very Respectfully Your Assured freind & Mo. hble Servt
                  
                     David Fergusson
                     
                  
               